 Case 1:19-cr-00286-AMD Document 92 Filed 02/08/21 Page 1 of 3 PageID #: 696



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
UNITED STATES OF AMERICA,

                          - against -

ROBERT SYLVESTER KELLY,                                          DECISION AND ORDER
                                                                 19-CR-286 (AMD)
                                        Defendant.

-------------------------------------------------------------X
ANN M. DONNELLY, United States District Judge:

        On October 8, 2020, I granted the government’s motion to empanel an anonymous and

partially sequestered jury. (ECF No. 79.) The defendant now moves for reconsideration of that

order. (ECF No. 87.) For the reasons discussed below, the defendant’s motion for

reconsideration of my October 8, 2020 order is denied.

                                                 DISCUSSION

        Although the Federal Rules of Criminal Procedure do not provide for reconsideration

motions, “such motions are tacitly accepted in criminal cases in this District by virtue of Local

Crim. R. 49.1(d), which requires a movant to submit a ‘memorandum setting forth concisely the

matters or controlling decisions which counsel believes the Court has overlooked’ within

‘fourteen (14) days after the Court's determination of the original motion.’” United States v.

Baldeo, No. 13-CR-125, 2015 WL 252414, at *1 (S.D.N.Y. Jan. 20, 2015), aff’d, 615 F. App’x

26 (2d Cir. 2015).

        Courts generally supplement Local Criminal Rule 49.1(d) with the standard for civil

reconsideration motions under Local Civil Rule 6.3. Id. (citing U.S. v. Leaver, 358 F.Supp.2d

273, 277 n.14 (S.D.N.Y.2005)); see also United States v. Robinson, No. 16-CR-545, 2018 WL

5928120, at *19 (E.D.N.Y. Nov. 13, 2018); United States v. James, No. 02-CR-0778, 2007 WL
 Case 1:19-cr-00286-AMD Document 92 Filed 02/08/21 Page 2 of 3 PageID #: 697




914242, at *3 (E.D.N.Y. Mar. 21, 2007) (“when deciding motions for reconsideration in criminal

matters, courts in this district have resolved such motions according to the same principles that

apply in the civil context”) (internal quotations and alterations omitted). Local Civil Rule 6.3

requires the moving party to identify “the matters or controlling decisions which counsel

believes the Court has overlooked.” A motion for reconsideration “is not a vehicle for

relitigating old issues, presenting the case under new theories, securing a rehearing on the merits,

or otherwise taking a second bite at the apple.” Analytical Surveys, Inc. v. Tonga Partners, L.P.,

684 F.3d 36, 52 (2d Cir. 2012), as amended (July 13, 2012). Rather, “[t]he standard for granting

a motion for reconsideration ‘is strict, and reconsideration will generally be denied unless the

moving party can point to controlling decisions or data that the court overlooked—matters, in

other words, that might reasonably be expected to alter the conclusion reached by the court.’”

Robinson, 2018 WL 5928120, at *19 (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257

(2d Cir. 1995)).

       The defendant’s motion for reconsideration does not meet this strict standard. As an

initial matter, the motion is untimely. Local Criminal Rule 49.1(d) requires a motion for

reconsideration to be filed within fourteen days of the Court’s decision on the original motion. I

issued the order granting the government’s motion for an anonymous and partially sequestered

jury on October 8, 2020. (ECF No. 79.) The defendant filed his motion for reconsideration

more than three months later, on January 26, 2021. (ECF No. 87.) This alone is reason for

denial. See Scarsdale Cent. Serv. Inc. v. Cumberland Farms, Inc., No. 13-CV-8730, 2014 WL

2870283, at *3 (S.D.N.Y. June 24, 2014) (collecting cases).

       Even if I were to consider the merits of the motion, the defendant has presented no new

facts or controlling law that I overlooked in my earlier decision. The defendant cites the same



                                                 2
    Case 1:19-cr-00286-AMD Document 92 Filed 02/08/21 Page 3 of 3 PageID #: 698




cases he cited in his motion, and makes essentially the same argument: that his right to an

“effective and meaningful voir dire” will be unfairly limited if he cannot comb through the social

media accounts of prospective jurors. I rejected this argument in my October 8, 2020 order, and

the defendant has presented no new facts or controlling law that would alter that determination.

Nor has the defendant cited any law or facts that would lead me to change my ruling to preclude

questioning the jurors about their home addresses or the identities of their employers. 1

                                           CONCLUSION

        Accordingly, the defendant’s motion for reconsideration is denied.



SO ORDERED.
                                                           s/Ann M. Donnelly
                                                        __________________________
                                                        ANN M. DONNELLY
                                                        United States District Judge


Dated: Brooklyn, New York
       February 8, 2021




1
  In my October 8th order, I did not preclude questioning about the jurors’ neighborhoods. The
government requested only that the jurors’ addresses be kept confidential, not the general neighborhoods
in which they live. (See ECF. No. 71 at 2.) Indeed, the jury questionnaire—which both parties drafted—
includes questions about the jurors’ counties of residence and their neighborhoods. (ECF No. 54.)
Moreover, while I did preclude questions about the names of the jurors’ employers, I did not preclude
questions about the kind of work that they do. Like the questions about the jurors’ neighborhoods, those
questions are also included in the questionnaire.
                                                   3
